Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-10 in the reply filed on 04/26/2022 is acknowledged. Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, line 1 of the abstract “[0063] The disclosure discloses” should be amended or deleted.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, the last line “rear cover” should read –the rear cover--;  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 1 limitation “a plurality of driving members” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last paragraph of claim 1 “wherein an end of the striking block is a striking head having a rectangular striking surface, and a width of the rectangular striking surface is 5%-10% of a size of a body of the striking block along the same direction as the width of the rectangular striking surface” is unclear and has two issues. First, it is unclear whether the striking block is one of the plurality of striking blocks or a new striking block and as the claim is written, it appears to require to have one end of the striking block being rectangular that is 5%-10% of a size of a body of the striking block, right? Second, the same direction is unclear what the direction is been introduced.
Claim 4, the language of “circumferential” is unclear. Applicant’s Figure 3 shows the housing which is not completed a circle, therefore, the language of “circumferential” is unclear. See https://www.thefreedictionary.com/circumferential that is a boundary line of a circle.  Claim 10 has the similar issue “circumference”.
Claim 5 “ three grooves” are unclear whether they refers three of the plurality of grooves or three additional grooves.
The scope of Claim 8 is unclear and has three issues. First, the “disc shape” is unclear. Applicant’s Figure 3 shows the housing which is not completed a circle or a disc, therefore, the language of “disc” is unclear. See https://www.merriam-webster.com/dictionary/disc that is a thin circular object.  Second, “the three grooves” lack of antecedent basis in these claims. These recitations are indefinite because it is unclear whether the Applicant intends to introduce a new structure or refer to a previously introduced structure. Third, “the position of the eccentric output assembly” lacks of antecedent basis in these claims. This recitation is indefinite because it is unclear whether the Applicant intends to introduce a new position or refer to a previously and inherently introduced position.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 110315020 and translation) in view of Stroud et al (US 2021/0146426) hereinafter Stroud, Aleksandrovich (US 5542278), and Busch (DE102017214961 and Translation).
Regarding claim 1, Zhao shows a blanking machine (Figures 1-9) comprising: 
a blanking assembly (Figure 2) comprising: 
a housing (110, Figure 2) defining a plurality of radially distributed grooves (a cross grooves or 4 grooves as disclosed in the Translation, page 6, the 6th paragraph, Figure 3); 
a plurality of pairs of slide rails (a pair of plates 81, Figure 2) respectively installed in the grooves; and 
a plurality of striking blocks (52, Figure 8) respectively slidably installed on the pairs of slide rails; and 
a plurality of driving members (30, Figure 7) configured to respectively drive the striking blocks to reciprocate along the slide rails to strike a material to be processed, wherein an end of each striking block is a striking head (53) having a striking surface (Figure 7).
However, Zhao fails to shows the striking surface being a rectangular and a width of the rectangular striking surface is 5%-10% of a size of a body of the striking block along the same direction as the width of the rectangular striking surface.
Stroud shows a striking surface (55, 57) of a blanking machine (Figure 4 and Paras. 26 and 54“reduce a rectangular specimen” and Stroud also shows a different embodiment of the striking surface being an arcuate surface (Figure 5).
Aleksandrovich show a striking surface (Figure 1) of a blanking machine or a radial forging machine being a rectangular surface.
Busch discussed problems of large striking surfaces and small striking surface of a convention machine (Figure 1 and Para. 25).
Based on the teachings of  Stroud, Aleksandrovich, and  Busch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified to have each striking surface of Zhao to have a rectangular surface, as taught by Stroud and Aleksandrovich, since this is known alternative way to give a different shape of the striking surface for the same purpose.
With regards to “a width of the rectangular striking surface is 5%-10% of a size of a body of the striking block along the same direction as the width of the rectangular striking surface”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width of the rectangular striking surface of any reasonable range including the claimed range of a size of a body of the striking block along the same direction as the width of the rectangular striking surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Moreover, the claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape of a workpiece to be processed. See Busch’s Figure 1 and Para. 25. “the tool width selected is too small in relation to the current workpiece diameter…the tool width is sufficiently large, but would collide after a relatively small reduction in the diameter of the workpiece or would have to be changed”. This proves that the width range of the rectangular striking surface is a known results-effective variable, and one of ordinary skill can change that width range of the rectangular striking surface of the striking head to affect the desired outcome.
Regarding claim 2, the modified machine of Zhao shows a base (Figure 1, a bottom piece), wherein the blanking assembly and the driving member are both mounted on the base (Figures 1-6).
Regarding claim 4, as best understood, the modified machine of Zhao shows that the grooves are evenly distributed along a general circumferential direction of the housing (Figure 3).
Regarding claim 5, as best understood, the modified machine of Zhao shows that the grooves are radially extended from a center of the housing (Figure 3); three grooves of the plurality of grooves are communicated with each other at the center of the housing (Figure 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao  in view of Stroud, Aleksandrovich, Busch  and further Loveless (US 2011/0192262).
Regarding claim 3, the modified machine of Zhao shows all of the limitations as stated above including a lower part of the housing is provided with an opening (see Figure 3 of Zhao, there are many openings or chamber between the part 81), but Zhao Fails to show a drawer is installed in the base, and an upper surface of the base is provided with a collection port located below the opening.
Loveless shows a cutting machine (Figure 2) having a drawer (22) installed a base (14) that has a collection port (see the groove on the part 18a, Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the base  of Zhao to a drawer, as taught by Loveless, in order to collect dust or debris generating during blanking process. 
Claims 1, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 106141053 and Translation) in view of Zhao (CN 110315020 and translation), Stroud et al (US 2021/0146426) hereinafter Stroud, Aleksandrovich (US 5542278), and Busch (DE102017214961 and Translation).
Regarding claim 1, Hu shows a blanking machine (Figures 1-3 comprising: 
blanking assembly (Figure 1) comprising: 
a housing (a frame or disc 1 that holds the forging mechanism, Figure 1) defining a plurality of radially distributed grooves (4 grooves or chutes 4); and 
a plurality of striking blocks (52, Figure 8) respectively slidably installed on the pairs of slide rails; and 
a plurality of driving members (Figure 2) configured to respectively drive the striking blocks to reciprocate along the grooves to strike a material to be processed, wherein an end of each striking block is a striking head (Figure 2. See an end of the forging head 8) having a striking surface (Figure 2 shows a surface).
However, Hu fails to shows a plurality or pairs of sliding rails or plates; the striking surface being a rectangular and a width of the rectangular striking surface is 5%-10% of a size of a body of the striking block along the same direction as the width of the rectangular striking surface.
Zhao shows a blanking machine above including the plurality of plurality or pairs of sliding rails or plates (81).
Stroud shows a striking surface (55, 57) of a blanking machine (Figure 4 and Paras. 26 and 54“reduce a rectangular specimen” and Stroud also shows a different embodiment of the striking surface being an arcuate surface (Figure 5).
Aleksandrovich show a striking surface (Figure 1) of a blanking machine or a radial forging machine being a rectangular surface.
Busch discussed problems of large striking surfaces and small striking surface of a convention machine (Figure 1 and Para. 25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grooves  of Hu to have rails, as taught by Zhao, in order to aid sliding the striking blocks. 
Based on the teachings of  Stroud, Aleksandrovich, and  Busch,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified each striking surface of Hu to have a rectangular surface, as taught by Stroud and Aleksandrovich, since this is known alternative way to give a different shape of the striking surface for the same purpose.
With regards to “a width of the rectangular striking surface is 5%-10% of a size of a body of the striking block along the same direction as the width of the rectangular striking surface”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width of the rectangular striking surface of any reasonable range including the claimed range of a size of a body of the striking block along the same direction as the width of the rectangular striking surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Moreover, the claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape of a workpiece to be processed. See Busch’s Figure 1 and Para. 25. “the tool width selected is too small in relation to the current workpiece diameter…the tool width is sufficiently large, but would collide after a relatively small reduction in the diameter of the workpiece or would have to be changed”. This proves that the width range of the rectangular striking surface is a known results-effective variable, and one of ordinary skill can change that width range of the rectangular striking surface of the striking head to affect the desired outcome.
Regarding claim 6, the modified machine of Hu shows that each driving member (Figure 2 of Hu) comprises a motor (3) and a transmission assembly (5-7); the transmission assembly comprises: 
an input transmission shaft coupled to the motor (a shaft connecting between the motor and the gear 7, Figure 2 of Hu);
an input gear (7) mounted on the input transmission shaft;
an output gear (a large gear) meshed with the input gear; and
an eccentric output assembly (6) mounted on the output gear, hinged with the striking block through a pin, the motor being configured to drive the striking block through the eccentric output assembly to reciprocatingly move the striking block in the groove (Figure 2 of Hu), but Hu fails to show a pin.
Zhao shows a pin (the translation, page 6) for connecting the striking block to the eccentric out assembly (Figure 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the transmission assembly of Hu to have pins, as taught by Zhao, in order to provide a connection between the striking blocks and the eccentric output assembly. 
Regarding claim 7, the modified machine of Hu shows that the eccentric output assembly comprises:
an eccentric (6, Figure 2 of Hu);
an eccentric connecting rod (5); and
an output transmission shaft (the shaft that connects between the large gear and an end of the crankshaft 6, Figure 2 of Hu);
wherein one end of the output transmission shaft is fixedly connected to the output gear, and another end of the output transmission shaft is fixedly connected to the eccentric (Figure 2 of Hu); 
one end of the eccentric connecting rod is rotatably sleeved outside the eccentric, and another end of the eccentric connecting rod is hinged with the striking block through the pin (Figure 2 of Hu and see the pin of Zhao).
Regarding claim 8, as beast understood, the modified machine of Hu shows that the housing has a disc shape (see the housing 1 or frame 1) and comprises a front cover (the chutes 4 formed grooves and cover some portions of the frame 1, Figure 2 of Hu) and a rear cover (the frame 1), three grooves of the plurality of grooves are defined in the front cover (Figure 2 of Hu); the rear cover fixes the position of the eccentric output assembly (Figure 2 of Hu).
Regarding claim 9, the modified machine of Hu shows that the output transmission shaft extends in an axial direction of the front cover (Figure 2 of Hu), protrudes out from the rear cover (Figure 2 of Hu) and is rotatable with respect to rear cover but Hu fails to show a through hole for the output shaft.
	Zhao’s Figures 6-7 shows a through hole of the cover for holding the output shaft.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the housing of Hu to have front and rear covers having through holes, as taught by Zhao, in order to support and protect the transmission assembly. 
 	Regarding claim 10, since Hu’s housing has been modified to have front and rear covers, the modified machine of Hu shows that the eccentric output assembly is located adjacent to the circumference of the front cover, and the striking block is located adjacent to the center of the front cover (Figure 2 of Hu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/10/2022